*651ORDER
Gerald Guice received a smaller share than expected from his father’s estate and blames his probate lawyer. He sued the lawyer in state court, alleging that counsel had committed malpractice by fabricating a gift from his father to other relatives of stock certificates that otherwise would have been distributed to Guice. After losing that suit, Guice filed this action in federal court claiming that the presiding state judge, the defendant probate attorney, and other lawyers involved in the malpractice litigation “conspired” to prevent him from winning that case. Essentially he repeats his malpractice theory and adds that the defendant judge not only ignored or misunderstood his evidence but also excluded testimony from physicians that a head injury made it difficult for him to understand legal issues.
The district court allowed Guice to file his complaint in forma pauperis but dismissed it immediately as frivolous. See 28 U.S.C. § 1915(e)(2)(B). Among other reasons, the court cited the Rooker-Feldman doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923), and the state judge’s absolute judicial immunity. Guice did not appeal the dismissal but filed instead, more than a month after entry of judgment, a motion that we construe as one under Federal Rule of Civil Procedure 60(b). See Fed. R.App. P. 4(a); Blue v. Int’l Bhd. of Elec. Workers Local Union 159, 676 F.3d 579, 583-84 (7th Cir.2012). The district court denied the motion, prompting this appeal.
In this court Guice argues the merits of his civil-rights lawsuit, but an appeal from the denial of a Rule 60(b) motion is not a means to challenge the underlying decision. See Blue, 676 F.3d at 584; Tango Music, LLC v. DeadQuick Music, Inc., 348 F.3d 244, 247 (7th Cir.2003). Rule 60(b) is an extraordinary remedy, Willis v. Lepine, 687 F.3d 826, 833 (7th Cir.2012); Bakery Mach. & Fabrication, Inc. v. Traditional Baking, Inc., 570 F.3d 845, 848 (7th Cir.2009), and Guice does not assert any basis for relief specified in that rule.
AFFIRMED.